

117 SRES 311 ATS: Congratulating the 2021 Scripps National Spelling Bee champion Zaila Avant-garde.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 311IN THE SENATE OF THE UNITED STATESJuly 21, 2021Mr. Cassidy (for himself and Mr. Kennedy) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the 2021 Scripps National Spelling Bee champion Zaila Avant-garde.Whereas Miss Zaila Avant-garde is a 14-year-old from Harvey, Louisiana;Whereas Miss Avant-garde is the first winner of the Scripps National Spelling Bee from the State of Louisiana;Whereas the Scripps National Spelling Bee is the largest and longest-running educational promotion in the United States and is administered by the E.W. Scripps Company and local sponsors, most of whom publish daily and weekly newspapers;Whereas the 2021 Scripps National Spelling Bee began with competitors from across the United States, American Samoa, the Bahamas, Canada, Europe, Guam, Jamaica, New Zealand, Puerto Rico, and the Virgin Islands, and each competitor had qualified for the contest by winning locally sponsored spelling bees;Whereas Miss Avant-garde is the first African American to win the Scripps National Spelling Bee;Whereas Miss Avant-garde has spent most of her days spelling around 13,000 words per day, yet has still found time to become an accomplished basketball player and holds 3 Guinness World Records;Whereas Miss Avant-garde survived several rounds of fierce competition this year and won the 2021 Scripps National Spelling Bee by correctly spelling murraya; andWhereas the achievement of Miss Avant-garde brings an immense sense of pride to her hometown of Harvey and the entire State of Louisiana: Now, therefore, be itThat the Senate congratulates the 2021 Scripps National Spelling Bee champion Zaila Avant-garde.